             Case 2:20-mc-00057-KJM-DB Document 6 Filed 08/18/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00057-KJM-DB
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $39,500.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Courtney Esterine (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about December 24, 2019, claimant filed a claim in the administrative forfeiture
20 proceeding with the Drug Enforcement Administration (“DEA”) with respect to the Approximately

21 $39,500.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 15, 2019.

22          2.      The DEA has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a

25 claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
            Case 2:20-mc-00057-KJM-DB Document 6 Filed 08/18/20 Page 2 of 3



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was March 23, 2020.

 3          4.       By Stipulation and Order filed March 20, 2020, the parties stipulated to extend to June 22,

 4 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.       By Stipulation and Order filed June 24, 2020, the parties stipulated to extend to August

 8 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

12 September 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15          7.       Accordingly, the parties agree that the deadline by which the United States shall be

16 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

17 alleging that the defendant currency is subject to forfeiture shall be extended to September 21, 2020.

18

19 Dated:        8/17/20                                  McGREGOR W. SCOTT
                                                          United States Attorney
20
                                                   By:    /s/ Kevin C. Khasigian
21                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
22

23

24 Dated:        8/17/20                                  /s/ Peter S. Herrick
                                                          PETER S. HERRICK
25                                                        Attorney for potential claimant
                                                          Courtney Esterine
26                                                        (Signature authorized by email)
27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
           Case 2:20-mc-00057-KJM-DB Document 6 Filed 08/18/20 Page 3 of 3



 1        IT IS SO ORDERED.

 2 Dated: August 17, 2020.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                                                             Stipulation and Order to Extend Time
